2 TARGETS The following sets forth On Assignment, Inc.’s (the “Company”) annual incentive awards (the “Bonus Program”) for the executive officers named below, (collectively “Participants” and individually a “Participant”) with respect to 2009 performance. Each determination provided for in the Plan and/or the Bonus Program shall be made by the Compensation Committee of the Board of Directors (the “Committee”) under such procedures as may from time to time be prescribed by the Committee and shall be made in the sole discretion of the Committee.Any such determinations shall be final and conclusive and binding on all interested parties.Attainment of all performance goals will be determined after taking into consideration the impact of all bonuses to be paid under this Bonus Program, meaning that if, after deducting any such bonus awards, the resulting number is not at or above the target, the target has not been achieved and the affected bonus will be reduced (if necessary, to zero) as required to cause the attainment of such target. Unless otherwise noted, the 2009 incentive compensation shall be paid to Participants, in cash, on or prior to March 15th of 2010, contingent upon the Participant’s attainment of goals specified in the Bonus Program, (for the avoidance of doubt, this deadline is intended to comply with the “short-term deferral” exemption from the application of Section 409A).No payments shall be made to a Participant under the Bonus Program unless and until the Committee shall have certified in writing the attainment of the applicable performance goals. For purposes of the Plan, the following definitions shall apply: “Adjusted EBITDA” means earnings before interest, taxes, depreciation and amortization, but excluding gains, losses or expenses associated with all Unusual Items (defined below). “Cash generation” is measured as operating cash flow, less capital expenditure, but excluding gains, losses or expenses associated with all Unusual Items. “Branch contribution” is calculated, divisionally, by branch gross profit less branch operating expense, but excluding gains, losses or expenses associated with all Unusual Items. “Unusual Items” shall mean: (i) restructurings, discontinued operations, extraordinary items or events, and other unusual or non-recurring charges as described in Accounting Principles Board Opinion No.30 and/or management’s discussion and analysis of financial condition and results of operations appearing or incorporated by reference in the Company’s Form10-K for the applicable year; (ii) a force majeure or other event either not directly related to the operations of the Company or not within the reasonable control of the Company’s management; (iii) litigation (including attorneys’ fees and other litigation expenses), judgments, settlements; (iv) changes in tax laws or accounting standards required by generally accepted accounting principles or changes in other such laws or provisions affecting reported results; (v) expenses resulting from severance arrangements with terminated employees; (vi) equity-based compensation expenses; (vii) one-time gains or losses from the disposal or sale of assets; and (viii) impairments of goodwill or other intangible assets. 2009 Executive Incentive Compensation Mike
